COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In the Matter of A.C.

Appellate case number:    01-15-00931-CV, 01-15-00932-CV, and 01-15-00933-CV

Trial court case number: 2015-01921J, 2015-02194J, and 2015-02097J

Trial court:              315th District Court of Harris County


        Appellant, A.C., has filed a notice of appeal of the trial court’s order to waive
jurisdiction. See TEX. FAM. CODE ANN. § 54.02 (West 2014), § 56.01(c)(1)(A) (West Supp.
2015); see also TEX. R. APP. P. 26.1(b). On December 4, 2015, appellant filed an unopposed
motion for extension of time to file his brief. We grant appellant’s motion. Appellant’s brief is
due to be filed with this Court no later than December 31, 2015.

        Because this appeal involves an appeal of an order under section 54.02 of the Texas
Family Code waiving the juvenile court’s exclusive jurisdiction and certifying the juvenile to
stand trial as an adult, the Court is required to bring the appeal to final disposition within 180
days of the date the notice of appeal was filed in this proceeding, so far as reasonably possible.
See Order Accelerating Juvenile Certification Appeals and Requiring Juvenile Courts to Give
Notice of the Right to an Immediate Appeal, Misc. Docket 15-9156 (Tex. Aug. 28, 2015).
Accordingly, no further extensions will be granted absent extraordinary circumstances.

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court


Date: December 10, 2015